Citation Nr: 1046598	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-23 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during treatment at Mease Countryside Hospital from 
January 29, 2008 to February 1, 2008.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Bay Pines, Florida.


REMAND

Pursuant to 38 C.F.R. § 3.103(c) (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  The hearing will be conducted by the VA 
employee who has original determinative authority of the claim.  
Id. 

In his July 2009 Substantive Appeal (on VA Form 9), the Veteran 
requested a hearing at a local VA office before a member 
(Veterans Law Judge) of the Board.  Since his appeal concerns a 
decision by the VAMC in Bay Pines, Florida, his hearing would be 
held at the local Regional Office (RO) in St. Petersburg.  And he 
is entitled to this hearing before deciding his appeal.  
38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for either a Travel 
Board hearing or videoconference hearing 
before the Board.  Notify him of the date, 
time and location of this hearing.  Put a 
copy of this letter in his claims file.  
If he changes his mind and elects not to 
have a hearing, or fails to appear for the 
proceeding on the date it is scheduled, 
also document this in his claims file.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



